internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp 2-plr-123494-00 date date legend distributing controlled sub business a business b state x a b dear this is in response to your letter dated date requesting rulings on behalf of distributing with respect to a proposed and partly consummated transaction additional information was received in letters dated date date date date date and date the material information submitted is summarized below distributing is a publicly traded state x corporation engaged directly and through subsidiaries including sub a wholly owned first-tier subsidiary of distributing in business a and business b distributing is the common parent of an affiliated_group_of_corporations filing a consolidated_return on the basis of a fiscal_year ending september plr-123494-00 immediately prior to the distribution of the controlled stock as described below distributing will have outstanding approximately a shares of common_stock and b shares of preferred_stock each outstanding share of distributing common_stock also evidences one preferred share purchase right that is a right to purchase a fraction of a share of distributing preferred_stock upon the occurrence of certain specified triggering events financial information has been received indicating that business a and business b have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five fiscal years in order to allow management of each of business a and business b to focus solely on the opportunities and challenges specific to that business including the adoption of capital structures and resource allocation policies that reflect the financial and strategic characteristics of each business the following series of transactions is proposed distributing will form a subsidiary_corporation controlled sub which is engaged in both business a and business b will liquidate distributing all its assets to distributing the liquidation distributing will contribute its business b assets including the business b assets of sub and the stock of certain corporations engaged in business b to controlled the contribution distributing will distribute its controlled stock pro_rata to the distributing shareholders the distribution distributing has two issues of outstanding long-term debt the convertible notes in accordance with the terms of the convertible notes controlled will assume liability for these obligations and they will become convertible into controlled stock it is expected that each share of controlled stock will evidence one preferred share purchase right the terms of which are expected to be substantially the same as those of the distributing share purchase rights described above it is not anticipated that there will be any continuing transactions between distributing and controlled following the distribution other than possible transactions in the ordinary course of business or pursuant to certain short-term transitional agreements including a tax_sharing_agreement the following representations have been made in connection with the liquidation a distributing will on the date of adoption of the plan of complete_liquidation and at all times until the final distribution is completed be the plr-123494-00 owner of at least of the single outstanding class of the stock of sub no shares of sub stock will have been redeemed during the three years preceding the adoption of the plan of complete_liquidation of sub distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders sub will retain no assets following the final liquidating_distribution sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the date of adoption of the plan_of_liquidation no assets of sub have been or will be disposed of by either distributing or sub except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan_of_liquidation except for business b assets held by sub including certain stock which following the liquidation will be contributed to controlled the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than in value of the sub stock also hold directly or indirectly more than in value of the stock in the recipient corporation for purposes of this representation ownership will be determined immediately after the spin-off and by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 prior to the adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for transactions occurring in the ordinary course of business and transactions occurring more than three years prior to the adoption of the liquidation plan sub will report all earned_income represented by assets that will be distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc b c d e e f g h i plr-123494-00 j k l m the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than three years prior to the date of adoption of the liquidation plan distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of sub have been fully disclosed the following representations have been made in connection with the contribution and the distribution n o p q r cash is being distributed in lieu of fractional shares of controlled the payment of cash in lieu of fractional shares of controlled is solely for the purposes of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the method used for handling fractional share interests is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled common_stock no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the controlled stock is carried out for the following business_purpose to better enable distributing and controlled to manage operate and develop more efficiently their respective businesses the distribution is motivated in whole or substantial part by this corporate business purposes plr-123494-00 s t u v w x y z there is no plan or intention by any shareholder who own sec_5 or more of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of dollar_figure b of revproc_96_30 there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing of more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or or more of the total value of shares of all classes of distributing or controlled stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing or more of the total value of all classes of stock of either distributing or controlled the total adjusted bases and the fair_market_value of the assets to be transferred by distributing to controlled each equals or exceeds the sum of the liabilities if any assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transactions described above except with respect to any future obligations arising out of the continuing relations described above no intercorporate debt will exist between plr-123494-00 distributing and controlled at the time of or subsequent to the distribution of controlled stock if any indebtedness is owed by controlled to distributing after the distribution of the controlled stock such indebtedness will not constitute stock_or_securities aa immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution see sec_1_1502-19 bb payments made in connection with all continuing transactions except under the tax_sharing_agreement if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length cc if the controlled share purchase rights are attached to controlled common_stock in the distribution such rights will not be traded apart from the controlled common_stock before the occurrence of certain triggering events before the occurrence of such events the share purchase rights may be redeemed by controlled at the time the controlled common_stock is issued to distributing and at the time of the distribution the likelihood that the controlled share purchase rights would be exercised will be both remote and uncertain based solely on the information submitted and the representations made we have concluded with respect to the liquidation that the liquidation will qualify as a complete_liquidation of sub within the meaning of sec_332 no gain_or_loss will be recognized by distributing on the receipt of the assets and liabilities of sub in the liquidation sec_332 no gain_or_loss will be recognized by sub on the distribution of its assets to or the assumption of its liabilities by distributing sec_336 a and b distributing’s basis in each asset received from sub as a result of the liquidation will equal the basis of that asset in the hands of sub immediately before the liquidation sec_334 plr-123494-00 distributing’s holding_period in each asset received from sub as a result of the liquidation will include the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_382 sec_383 sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 of the regulations except to the extent that sub 1's earnings_and_profits are reflected in distributing’s earning’s and profits distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the liquidation sec_381 and sec_1_381_c_2_-1 and sec_1_1502-33 of the regulations any deficit in earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the liquidation sec_381 based solely on the information submitted and the representations made we have concluded with respect to the contribution and distribution that the transfer by distributing to controlled of the assets as described above followed by the distribution is a reorganization within the meaning of sec_368 distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of its business b assets including certain stock to controlled in exchange or constructive exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and b and a controlled’s assumption of distributing’s obligation in connection with the plan_of_reorganization to issue distributing stock upon conversion of the convertible notes will be treated as an assumption of distributing’s liabilities for purposes of sec_357 no gain_or_loss will be recognized by distributing or controlled in respect of the issuance of controlled stock issued upon conversion of the convertible notes sec_1032 no gain_or_loss will be recognized by controlled on the receipt of the assets described above in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the exchange described above increased by the gain if any recognized by distributing sec_362 plr-123494-00 the holding_period of each asset received by controlled will include the period during which such asset was held by distributing before the contribution sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all the controlled stock to the distributing shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon receipt of the controlled stock sec_355 the aggregate basis of the distributing and the controlled stock in the hands of the distributing shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock held by the distributing shareholders immediately before the distribution allocated in accordance with sec_1_358-2 of the regulations sec_358 the holding_period of the controlled stock received by the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of distribution sec_1223 the payment of cash in lieu of fractional share interests in controlled will be treated for federal_income_tax purposes as if the fractional shares were issued as part of the exchange and then were redeemed by controlled the cash payments will be treated as having been received as distributions in full payment in exchange for the stock redeemed as provided in sec_302 provided that the fractional share interest is a capital_asset in the hands of the exchanging shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of sec_1221 and sec_1222 provided that at the time of the distribution the share purchase rights remain contingent non-exercisable and subject_to redemption if issued the receipt of these rights by distributing or its shareholders will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event giving rise to the realization of gross_income by distributing controlled or the distributing shareholders revrul_90_11 1990_1_cb_10 proper allocation of earnings_and_profits will be made between distributing and controlled under a of the regulations sec_312 plr-123494-00 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement i that have arisen or will arise for a taxable_period beginning on or before and ending after the distribution and ii that will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above ruling in accordance with a power_of_attorney on file in this office copies of this letter are being sent to your authorized representatives this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by reviewer branch corporate
